Citation Nr: 1817906	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right hip degenerative arthritis and labral tears, status post arthroscopy, currently evaluated as 10 percent disabling prior to December 6, 2016; 20 percent disabling from December 6, 2016 to September 10, 2017 (exclusive of a 100 percent rating assigned for convalescence from May 11, 2017 to June 30, 2017); and 10 percent disabling beginning September 11, 2017.  

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  


REPRESENTATION

Veteran is represented by:  Delaware Commission of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to December 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2016, at which time it was remanded for further development.  The requested development was completed,  and the case has been returned to the Board for further appellate action.

The Board notes that a November 2016 rating decision granted separate noncompensable ratings for limitation of right hip extension and flexion.  Thereafter, a November 2017 rating decision granted a 10 percent rating for limitation of right hip extension from December 6, 2016 to May 10, 2017, and   from July 1, 2017 to the present.  To date, the Veteran has not appealed that decision.  Therefore, the separate ratings assigned for limitation of extension         and flexion are not currently before the Board.  




The Board also notes that after a supplemental statement of the case (SSOC) was issued in November 2016, additional medical evidence was obtained and associated with the claims file.  However, as all non-cumulative evidence relevant to the Veteran's increased rating claim for a right hip disability was considered by the Agency of Original Jurisdiction (AOJ) in the first instance in a November 2017 rating decision, the Board finds no prejudice in proceeding with the adjudication of that claim.

In November 2017 correspondence the Veteran mentioned that she had surgeries  on her hip other than the one on May 2017. If she wishes to claim a temporary total rating based on convalescence for these surgeries she should file the appropriate form at the RO. 

The issue of entitlement to an increased rating for right knee patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 6, 2016, the Veteran's right hip strain has been manifested    by noncompensable limitation of motion of the hip.

2.  From December 6, 2016 to September 10, 2017, the Veteran's right hip degenerative arthritis and labral tears, status post arthroscopy, has not been manifested by ankylosis.  

3.  From September 11, 2017, the Veteran's right hip degenerative arthritis and labral tears, status post arthroscopy, has not been manifested by limitation of abduction with motion lot beyond 10 degrees. 



CONCLUSIONS OF LAW

1.  Prior to December 6, 2016, the criteria for a rating in excess of 10 percent for right hip degenerative arthritis and labral tears, status post arthroscopy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2017).

2.  From December 6, 2016 to September 10, 2017, the criteria for a rating in   excess of 20 percent for right hip degenerative arthritis and labral tears, status      post arthroscopy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.     § 4.71a, Diagnostic Code 5250, 5253 (2017).

3.  Beginning September 11, 2017, the criteria for a rating in excess of 10 percent for right hip degenerative arthritis and labral tears, status post arthroscopy, have   not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.       § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1. Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements       of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App.    32 (2011).  

Prior to December 6, 2016, the Veteran's service-connected right hip strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, as bursitis. Thereafter, with the exception of a temporary 100 percent rating for convalescence assigned from May 11, 2017 to June 30, 2017, the Veteran's service-connected right hip disability was recharacterized as degenerative arthritis and labral tears and evaluated pursuant to Diagnostic Code 5253 based on limited adduction,   abduction, or rotation.  

Under Diagnostic Code 5019, bursitis is evaluated based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Limitation of motion of the hip is evaluated under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (adduction, abduction, or rotation).  Diagnostic Code 5251 provides for      a maximum 10 percent rating for hip extension limited to five degrees. 38 C.F.R.     § 4.71a, Diagnostic Code 5251.  Diagnostic Code 5252 provides for a 10 percent rating for hip flexion limited to 45 degrees; a 20 percent rating for hip flexion limited to 30 degrees; a 30 percent rating for hip flexion limited to 20 degrees; 
and a maximum 40 percent rating for hip flexion limited to 10 degrees. 38 C.F.R.    § 4.71a, Diagnostic Code 5252.  Full hip flexion is to 125 degrees.  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5253 provides for a 10 percent rating for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg), or for limitation of adduction (cannot cross legs); and a 20 percent rating for limitation of abduction when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. Full hip abduction is to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

      Prior to December 6, 2016

Prior to December 6, 2016, the Veteran's service-connected right hip disability was assigned a 10 percent rating for noncompensable limitation of motion with evidence for painful motion under 38 C.F.R. § 4.59.  
 
Upon review of the record, the Board finds that a rating in excess of 10 percent        for the right hip strain is not warranted at any point during the period under review prior to December 6, 2016.  The Board has reviewed and considered the Veteran's assertions in support of her claim, including her reports of right hip pain, which cause difficulty with bending and prolonged sitting, standing, and walking. However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than her assertions.  A review of the Veteran's VA and private treatment records shows, at worst, extension to greater than 5 degrees, flexion to 80 degrees, external rotation to 10 degrees, abduction to greater than 10 degrees, and    no evidence of adduction limited such that the Veteran could not cross her legs.    

Such findings warrant, at most, a 10 percent rating for limitation of rotation under Diagnostic Code 5253.  The Veteran also underwent VA examinations in April 2012, February 2014, and September 2016.  Range of motion testing performed during those examinations revealed, at worst, extension to greater than 5 degrees, flexion to 85 degrees, external rotation to greater than 15 degrees, abduction to greater 10 degrees, and no evidence of adduction limited such that the Veteran could not cross her legs.  There was no additional limitation with repetition and no evidence of muscle atrophy, 
ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Even considering the Veteran's subjective complaints of pain and other symptoms described in DeLuca, there is no evidence of extension limited to 5 degrees, flexion limited to 45 degrees, or abduction limited to 10 degrees such that a higher or separate rating would be warranted for limitation of right hip motion prior to December 6, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253; Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule). 

      December 6, 2016 to June 30, 2017
      
With the exception of a temporary 100 percent rating for convalescence assigned   from May 11, 2017 to June 30, 2017, the Veteran's right hip degenerative arthritis   and labral tears was assigned a 20 percent rating under Diagnostic Code 5253 from December 6, 2016 to September 10, 2017.  

Upon review of the record, the Board finds that a rating in excess of 20 percent      is not warranted at any point from December 6, 2016 to June 30, 2017. In order for a higher rating to be warranted, the evidence of record must demonstrate ankylosis of the hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  The record shows that the Veteran exhibited, at worst, 30 degrees of external rotation and 8 degrees of abduction, and there is no evidence of ankylosis of the right hip. Thus, a rating in excess of 20 percent is not warranted.  Moreover, as the Veteran is in receipt of    the maximum schedular rating under Diagnostic Code 5253diagnostic code for limitation of motion during this period, VA regulations concerning functional     loss are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Accordingly, a higher rating based on additional functional loss is not warranted. 

      From September 11, 2017 

Beginning September 11, 2017, the Veteran's right hip degenerative arthritis and labral tears was assigned a 10 percent rating under Diagnostic Code 5253.  

Upon review of the record, the Board finds that a rating in excess of 10 percent     for a right hip disability is not warranted at any point on or after September 11, 2017.  The Board has reviewed and considered the Veteran's assertions in support of her claim, including her reports of right hip pain, which cause difficulty with bending and prolonged sitting, standing, and walking.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level    of impairment than her assertions.  Range of motion testing performed during a September 2017 VA examination revealed right hip external rotation to 14 degrees, abduction to 20 degrees, and adduction limited such that the Veteran could not cross her legs.  Additionally, there was no additional limitation upon repetition and no evidence of muscle atrophy, ankylosis, malunion or nonunion of the femur, flail   hip joint, or leg length discrepancy.  Even considering the Veteran's subjective complaints of pain and other symptoms described in DeLuca, there is no evidence of abduction limited to 10 degrees such that a higher rating would be warranted.  See Thompson, 815 F.3d at 786.  

In reaching the above conclusions as to all issues, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not     for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Prior to December 6, 2016, a rating in excess of 10 percent for right hip strain is denied.  

From December 6, 2016 to September 10, 2017, a rating in excess of 20 percent for right hip degenerative arthritis and labral tears, status post arthroscopy, is denied.

Beginning September 11, 2017, a rating in excess of 10 percent for right hip degenerative arthritis and labral tears, status post arthroscopy, is denied.

 
REMAND

In March 2016, the Board remanded the Veteran's claim for an increased rating for right knee patellofemoral syndrome in order to provide the Veteran with another VA examination and obtain outstanding VA treatment records. However, after an SSOC was issued in November 2016, the RO obtained additional VA treatment records which are relevant to the Veteran's increased rating claim for right knee patellofemoral syndrome. Therefore, a remand is necessary for AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 19.31 (2017).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and her representative an SSOC    with respect to the issue of entitlement to an increased rating for right knee patellofemoral syndrome, which considers all evidence associated with the record since  the November 2016 SSOC was issued.  If the benefit sought on appeal remains denied, the Veteran should      be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


